DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2018/0033866 A1) in view of Birner et al. (US 2017/0373187 A1).
Regarding claim 1, Liao discloses a semiconductor device (Fig. 23), comprising:
a substrate (20);
a gate stack (52) and a first dielectric layer (42, 76, and 78) over the substrate, wherein the first dielectric layer is laterally aside and over the gate stack;
a source/drain (S/D) region (36), located in the substrate on sides of the gate stack;
a contact (combination of 70 and 82), penetrating through the first dielectric layer to electrically connect to the S/D region; and
a via (88 and 94), penetrating through a second dielectric layer (86) to connect to the contact, the via comprises a conductive layer (88),
wherein the conductive layer is in physical contact with the contact, and
wherein the contact is laterally aside the gate stack (see Fig.23).
Liao does not disclose an adhesion promoter layer as claimed. However, it is well known in the art to form adhesion promoter layers on the sidewalls of vias (¶ 0084 of Birner). There is a benefit to using adhesion promoters in that it increases the adhesion between the via and the fill materials, leading to a more uniform fill. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use an adhesion promoter on the sidewalls of the via (i.e., on the sidewalls of the conductive layer) for this benefit. Birner further discloses using a conductive material for the adhesion promoter layer (¶ 0084).
Regarding claim 2, in the device of the combination, the adhesion promoter layer is separated from the contact by the conductive layer (compare to component 94 in Fig. 23 of Liao).
Regarding claim 3, in the device of the combination, a bottom surface of the adhesion promoter layer will be coplanar with a bottom surface of the conductive layer (compare to component 94 in Fig. 23 of Liao).
Alternatively regarding claim 1, Liao discloses a semiconductor device (Fig. 23), comprising:
a substrate (20);
a gate stack (52) and a first dielectric layer (42, 76, and 78) over the substrate, wherein the first dielectric layer is laterally aside and over the gate stack;
a source/drain (S/D) region (36), located in the substrate on sides of the gate stack;
a contact (combination of 70, 80, and 82), penetrating through the first dielectric layer to electrically connect to the S/D region; and
a via (88 and 94), penetrating through a second dielectric layer (86) to connect to the contact, the via comprises a conductive layer (88) and an adhesion promoter layer (94) on sidewalls of the conductive layer,
wherein the conductive layer is in contact with the contact, and
wherein the contact is laterally aside the gate stack (see Fig.23).
Liao does not disclose an adhesion promoter layer as claimed. However, it is well known in the art to form adhesion promoter layers on the sidewalls of vias (¶ 0084 of Birner). There is a benefit to using adhesion promoters in that it increases the adhesion between the via and the fill materials, leading to a more uniform fill. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use an adhesion promoter on the sidewalls of the via (i.e., on the sidewalls of the conductive layer) for this benefit. Birner further discloses using a conductive material for the adhesion promoter layer (¶ 0084).
Regarding claim 6, the contact comprises a barrier layer (80) and a conductive feature (88) on the barrier layer, the barrier layer surrounds sidewalls and a bottom surface of the conductive feature (see Fig. 23). 
Regarding claim 7, a material of the adhesion promoter layer is different from a material of the barrier layer (¶ 0044 of Liao, ¶ 0084 of Birder).
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Su et al. (US 2014/0027822 A1).
Regarding claim 1, Su discloses a semiconductor device (Fig. 11), comprising:
a substrate (20);
a gate stack (36, 38, 40, 42) and a first dielectric layer (24, 52, 54) over the substrate, wherein the first dielectric layer is laterally aside and over the gate stack;
a source/drain (S/D) region (22), located in the substrate on sides of the gate stack;
a contact (combination of 48 and 58), penetrating through the first dielectric layer to electrically connect to the S/D region; and
a via (62), penetrating through a second dielectric layer (59) to connect to the contact, the via comprises a conductive layer (unlabeled, striped portion of 62 and 64) and an adhesion promoter layer (unlabeled, solid portion of 62 and 64) on sidewalls of the conductive layer,
wherein the conductive layer is in physical contact with the contact.
Su does not explicitly disclose the composition of the adhesion promoter layer to determine if it comprises a conductive material. However, Su discloses that the adhesion promoter layers in other portions of the device comprise titanium, a conductive material (¶ 0018). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use titanium for the adhesion promoter layer as Su discloses it is a suitable material for the function Su intends.
Regarding claim 4, the adhesion promoter layer further extends to cover a top surface of the second dielectric layer (portion of adhesion promoter layer within 64 extends to cover the top surface).
Regarding claim 5, the conductive layer protrudes from a top surface of the second dielectric layer (see Fig. 11).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Su et al. (US 2014/0027822 A1) as applied to claim 1, above, and further in view of Hertkorn (US 2017/0352535 A1).
Regarding claim 8, Su discloses that the material for the adhesion promoter may be titanium (¶ 0015) but does not disclose that the adhesion promoter layer is formed of a conductive metal oxide. However, it is well known in the art that, as an alternative to titanium, adhesion promoter layers may be formed from conductive metal oxides (¶ 0067 of Hertkorn). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a conductive metal oxide as the adhesion promoter layer in lieu of titanium as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2018/0033866 A1) in view of Ting et al. (US 2014/0203445 A1).
Regarding claim 9, Regarding claim 9, Liao discloses a semiconductor device (Fig. 23), comprising:
a substrate (20);
a gate stack (52) and a first dielectric layer (42, 76, and 78) over the substrate, wherein the first dielectric layer is laterally aside and over the gate stack;
a contact (82), penetrating through the first dielectric layer to electrically connect to the substrate; and
a conductive layer (88), penetrating through a second dielectric layer (86) and an adhesion promoter layer (94) to connect to the contact, wherein the adhesion promoter layer is laterally between the conductive layer and the second dielectric layer.
Liao does not disclose that a bottom surface of the adhesion promoter layer is direct contact with the first dielectric layer. However, it is well known in the art that sidewalls of various sublayers within a contact via may be slightly misaligned (see Fig. 2 of Ting). There is a benefit to such a configuration in that it reduces the likelihood of pattern collapse (abstract of Ting). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to slightly misalign the holes in the sub-layers of Liao for this benefit. In the resulting configuration, the bottom surface of the adhesion promoter layer will be in direct contact with the first dielectric layer (compare Fig. 23 of Liao and Fig. 2 of Ting).
Regarding claim 10, the device of Liao further comprises an etching stop layer (84) between the first dielectric layer and the second dielectric layer, wherein a bottom surface of the conductive layer and the bottom surface of the adhesion promoter layer are coplanar with a bottom surface of the etching stop layer.
Regarding claim 12, the first dielectric layer and the second dielectric layer can have a hydrophilic property (“TEOS” in ¶ 0043 of Liao).
Alternatively regarding claim 9, Liao discloses a semiconductor device (Fig. 23), comprising:
a substrate (20);
a gate stack (52) and a first dielectric layer (42, 76, and 78) over the substrate, wherein the first dielectric layer is laterally aside and over the gate stack;
a contact (82), penetrating through the first dielectric layer to electrically connect to the substrate; and
a conductive layer (88), penetrating through a second dielectric layer (84) and an adhesion promoter layer (94) to connect to the contact, wherein the adhesion promoter layer is laterally between the conductive layer and the second dielectric layer.
Liao does not disclose that a bottom surface of the adhesion promoter layer is direct contact with the first dielectric layer. However, it is well known in the art that sidewalls of various sublayers within a contact via may be slightly misaligned (see Fig. 2 of Ting). There is a benefit to such a configuration in that it reduces the likelihood of pattern collapse (abstract of Ting). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to slightly misalign the holes in the sub-layers of Liao for this benefit. In the resulting configuration, the bottom surface of the adhesion promoter layer will be in direct contact with the first dielectric layer (compare Fig. 23 of Liao and Fig. 2 of Ting).
Regarding claim 13, the conductive layer protrudes from a top surface of the second dielectric layer (see Fig. 23).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0027822 A1) in view of Ting et al. (US 2014/0203445 A1).
Regarding claim 9, Su discloses a semiconductor device (Fig. 11), comprising:
a substrate (20);
a gate stack (36, 38, 40, 42) and a first dielectric layer (24, 52, 54) over the substrate, wherein the first dielectric layer is laterally aside and over the gate stack;
a contact (58), penetrating through the first dielectric layer to electrically connect to the substrate; and
a conductive layer (unlabeled, striped portion of 62 and 64), penetrating through a second dielectric layer (59) and an adhesion promoter layer (unlabeled, solid portion of 62 and 64) to connect to the contact, wherein the adhesion promoter layer is laterally between the conductive layer and the second dielectric layer (see Fig. 23).
Su does not disclose that a bottom surface of the adhesion promoter layer is direct contact with the first dielectric layer. However, it is well known in the art that sidewalls of various sublayers within a contact via may be slightly misaligned (see Fig. 2 of Ting). There is a benefit to such a configuration in that it reduces the likelihood of pattern collapse (abstract of Ting). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to slightly misalign the holes in the sub-layers of Su for this benefit. In the resulting configuration, the bottom surface of the adhesion promoter layer will be in direct contact with the first dielectric layer (compare Fig. 23 of Liao and Fig. 2 of Ting).
Regarding claim 11, the adhesion promoter layer further extends to cover a top surface of the second dielectric layer (portion of adhesion promoter layer within 64 extends to cover the top surface).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815          

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826